DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive. Claims 6-11 are pending.  Examiner notes with appreciation the correction of informalities regarding the specification and claims detailed in the first Office action.  

	Regarding the drawings, the matter remains outstanding, but can be remedied by the inclusion of reference character ‘L4’ (see Para. [0027] of the specification) in Fig. 4. 

	Applicant has generally argued that paragraphs [0038]-[0040] of Bagagli et al (US 2013/0019955 A1) make clear that those figures illustrate structure (including the spring) when the poppet valve is in an open position and that there is no disclosure or suggestion that those illustrations are instead of the spring in a free state.  Examiner respectfully disagrees.  Para. [0039] clearly states “FIG. 4A illustrates a side view of the progressive spring of the valve of FIG. 4”, which is shown in a “free state”, further Para. [0063] goes on to teach that the “helical spring wherein the pitch between the coils forming the spring varies along the axial extension of the spring, as best seen in the enlargement of FIG. 4A. In the latter the pitches, i.e. the spacing between two adjacent active coils forming the spring 114 are labeled P1, P2, P3, . . . Pn-1, Pn. The pitch can vary stepwise from one end to the opposite end of the spring, though this is not mandatory; for example the pitch can decrease from each spring end towards the spring center or vice-versa”, thus teaching the deficiency of JPH0655915U.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: L4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 6 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over JPH0655915U in view of Bagagli et al (2013 0019955).  
	JPH0655915U discloses a vacuum booster comprising a check valve (fig 2) with a passage of a main body (6) communicating a vacuum pressure inlet port (2) of a booster shell (1) with a vacuum pressure source (M), that allows communication of air from the vacuum pressure inlet port toward the vacuum pressure source and shuts off communication of the air from the vacuum pressure source toward the vacuum pressure inlet port; wherein the check valve includes a valve body (5) in formed in the passage, is seated on or separated from a valve seat (10) formed in the passage, and includes a cylindrical base (13b) that extends into the passage in a direction of an axis, a disk (inner part of 14) that extends along a radial direction of the base, an annular protrusion (outer part of 14) that projects out toward the valve seat from an outer peripheral end of the disk, and a groove-shaped lock portion (of 13a) provided on the base to extend along the radial direction of the base and includes a flange portion (of 13a) facing the disk; a spiral-shaped urging member (12) in the passage, urging the valve body toward the valve seat to bring the protrusion into contact with the valve seat, and including a linking coil portion (part of 12S) that links winding end portions of an end coil portion (rest of 12s), locked to the lock portion, and an expanding and contracting coil portion (12L), that contacts the main body and is separated from the flange portion (including the winding end portion of the expanding and contracting coil portion) and expands and contracts according to the seating or separation of the valve body; but does not disclose that vacuum booster includes a movable partition wall air-tightly partitions the booster shell into a vacuum pressure chamber and a variable pressure chamber, and moves integrally with a booster piston, inside the booster shell, with the vacuum pressure inlet port; communicating with the vacuum pressure chamber of the booster shell of a vehicle; or that, in a free state in which the urging member is not accommodated in the passage, an axial winding pitch of the linking coil portion is smaller than a winding pitch of the expanding and contracting coil portion and greater than a winding pitch of the end coil portion.
	Bagagli et al teaches, for a valve with an urging member (114) urging a valve body (112) toward a valve seat (124) and having a linking coil portion (e.g. having pitch P2, P3 or PN-1) that links winding end portions of an end coil portion (having pitch P1), connected to a lock portion (115) of the valve body, and an expanding and contracting coil portion (having pitch PN), that contacts a main body (116) of the valve; that, in a free state in which the urging member is not accommodated in the passage, an axial winding pitch of the linking coil portion is smaller than a winding pitch of the expanding and contracting coil portion and greater than a winding pitch of the end coil portion, for the purpose of suppressing vibrations (i.e. surge phenomena, paragraph 63, 10).
	Since JPH0655915U and Bagagli et al are both from the same field of endeavor, the purpose disclosed by Bagagli et al would have been recognized in the pertinent art of JPH0655915U. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the urging member of JPH0655915U, when in a free state in which it is not accommodated in the passage, with an axial winding pitch of the linking coil portion smaller than a winding pitch of the expanding and contracting coil portion and greater than a winding pitch of the end coil portion, as taught by Bagagli et al, for the purpose of suppressing vibrations.
	Official notice is taken that vacuum boosters include a movable partition wall air-tightly partitions the booster shell into a vacuum pressure chamber and a variable pressure chamber, and moves integrally with a booster piston, inside the booster shell, with the vacuum pressure inlet port; communicating with the vacuum pressure chamber of the booster shell of a vehicle. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the vacuum booster of JPH0655915U with a movable partition wall air-tightly partitions the booster shell into a vacuum pressure chamber and a variable pressure chamber, and moves integrally with a booster piston, inside the booster shell, with the vacuum pressure inlet port; communicating with the vacuum pressure chamber of the booster shell of a vehicle, since one having ordinary skill in the art would have been able to carry out such a combination and the resulting combination would predictably work in the same manner.
	JPH0655915U discloses a tapered outer peripheral end of the flange portion an outer diameter becoming smaller along the axis, in a direction away from the lock portion (unnumbered, fig 2; claim 9).

	Claims 7, 8; and 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over JPH0655915U in view of Bagagli et al (2013 0019955), as applied to claim 6; and 9 above, and further in view of Miller et al (7762276). 
	The modified JPH0655915U discloses all of the elements of claim 7, 8; and 10 and 11 (note that claims 10 and 11 are the same as claim 9), as discussed above, and further that an inner diameter of the end coil portion is smaller than but substantially the same as an outer diameter of the flange portion (fig 2); but does not disclose that the expanding and contracting coil portion includes a straight portion parallel to the axis of the urging member and a tapered portion inclined with respect to the axis, such that the tapered portion includes the winding end portion of the expanding and contracting coil portion (claim 7); or that an inner diameter of the linking coil portion at an end on the end coil portion side is smaller than the outer diameter of the flange portion, and an inner diameter of the linking coil portion at an end on the expanding and contracting coil portion side is larger than the outer diameter of the flange portion and smaller than a minimum outer diameter of the tapered portion (claim 8).
	Miller et al teaches, for a valve with an urging member (16) urging a valve body (14) toward a valve seat (24) and having a linking coil portion (central portion) that links winding end portions of an end coil portion (first full coil, at 46), and an expanding and contracting coil portion (at 29); that the expanding and contracting coil portion includes a straight portion (first coil and a little more) parallel to the axis of the urging member and a tapered portion (next 2 or more coils, toward 46) inclined with respect to the axis, such that the tapered portion includes the winding end portion of the expanding and contracting coil portion, and an inner diameter of the linking coil portion at an end on the end coil portion side (i.e. second full coil) is the same size as an inner diameter of the end coil portion , and an inner diameter of the linking coil portion at an end on the expanding and contracting coil portion side is substantially larger than the inner diameter of the end coil portion and smaller than a minimum outer diameter of the tapered portion (fig 6).
	Since the urging members of JPH0655915U and Miller et al both are used to bias a valve body toward a valve seat, it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the expanding and contracting coil portion of the modified JPH0655915U include a straight portion parallel to the axis of the urging member and a tapered portion inclined with respect to the axis, such that the tapered portion includes the winding end portion of the expanding and contracting coil portion, and with that an inner diameter of the linking coil portion at an end on the end coil portion side (since it has the same inner diameter as that of the end coil portion, which is smaller than the outer diameter of the flange portion) is smaller than an outer diameter of the flange portion, and an inner diameter of the linking coil portion (since it is substantially larger that the inner diameter of the end coil portion) at an end on the expanding and contracting coil portion side is larger than the outer diameter of the flange portion and smaller than a minimum outer diameter of the tapered portion, as taught by Miller et al, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
July 7, 2022